Paek, C. J.
We think it clear the petitioner has failed to make out an equitable claim against Harriet A. Trubee, the principal respondent. She bases her prayer for relief solely on the ground that when the deed of Stephen H. Alden was given to Mrs. Trubee in October, 1873, it was expressly agreed between the parties to the deed, both by parol and in writing, that the grantee should receive the deed in trust for the benefit of the grantor, and should re-convey the property to him or his appointee on demand; which Mrs. Trubee subsequently refused to do.
The Superior Court has found all these allegations untrue; which seems to dispose of the petitioner’s bill.
But she insists that she has a right to claim under her bill that the deed of Alden to Mrs. Trubee was voluntary, and was fraudulent and void, not only as against his creditors, but also as against subsequent boná fide purchasers for value. But she is equally unfortunate in this claim, for it appears, among other difficulties which might be suggested, that she was not a subsequent bona fide purchaser for a valuable consideration, within the meaning of the law upon this subject. She took her deed with full knowledge of all the circumstances attending the giving of the deed to Mrs. Trubee, and paid no value in fact as the consideration of her deed, and no con*459sideration whatever except a mortgage of the same property conveyed to her, which she made to her grantor to secure the purchase money. The mortgage contained a stipulation that she should not he bound to pay the purchase price of the property farther than it could be obtained from the mortgage. She took her deed and gave a mortgage of the property in return, and that was all. If her deed was invalid her mortgage was invalid also, and she would be left in the same condition as when she took her deed, no better and no worse.
She was in no sense therefore a bond fide purchaser. Perry, in his work on Trusts, page 218, says: “A bond fide purchaser is defined to be one who at the time of his purchase advances a new consideration, surrenders some security, or does some other act which leaves him in a worse position if his purchase should be set aside.” In Spicer v. Waters, 65 Barb., 227, the court say: “To constitute one a bond fide purchaser it is not enough to show a conveyance good in form, but payment of the consideration must be made out. It must be actually paid, not merely secured to be paid; merely giving security for the purchase money is not enough to entitle the party to the character of a purchaser for a valuable consideration. A bond fide purchaser is one who buys property of another without notice that some third party has a right to or interest in such property, and pays a full and fair price for the same at the time of such purchase, or before he has notice of the claim or interest of such other in the property.” See also Kimball v. Hutchins, 3 Conn., 450. Many other cases might be cited to the same effect if it were necessary.
But it is said that the court below erred in granting Mrs. Trubee relief under her cross-bill, on the ground that a court of equity will not sustain a bill under the circumstances of this case, and that, besides, she has adequate remedy at law in ah action of ejectment against the petitioner; and we are referred to the case of Munson v. Munson, 28 Conn., 582, as supporting the claim. The distinction between that case and the present will be readily seen upon an examination of *460the cases. Judge Ellsworth, in giving the opinion of the court, seems to regard that case as among the class of cases where deeds and other instruments sought to be canceled or delivered up by proceedings quia timet, are void upon their face. In such cases it has been the settled practice of the courts of England and of this country to deny relief to petitioners, on account of the unnecessary expense and trouble to respondents that might be caused by a contrary rule, when lapse of time could not possibly deprive them of their full means of defence. 1 Story Eq. Jur., § 700. Piersall v. Elliott, 6 Pet., 95; City of Hartford v. Chipman, 21 Conn., 488. In the case at bar the deed to the' petitioner is not void upon its face. It required a long and expensive trial to ascertain whether it was invalid, the fact depending on evidence aliunde. If the petitioner had been successful in proving the allegations of her bill, she would have established the validity of her deed.
There is no necessity for considering the objection that Mrs. Trubee has adequate remedy at law, for there is another reason which is decisive of the point that there is no error in the decree of the court in this part of the case. It is a principle of equity that if the court has jurisdiction of the case for one purpose, it will retain it for all purposes, and grant such relief as the parties show themselves entitled to receive. Downes v. Bristol, 41 Conn., 274; 1 Story Eq. Jur., § 699; City of Hartford v. Chipman, supra.
In this case the court had jurisdiction of the petitioner’s bill. The facts which were proved on the trial of her case, and which showed that she was not entitled to relief, estabT lish the case of Mrs. Trubee under her cross-bill. The cross-bill is an answer to the petitioner’s bill, as well as a cross-bill. The petitioner in her bill sets forth the validity of her deed, and denies the validity of Mrs. Trubee’s deed. The latter, by way of answer and cross-bill sets up the validity of her deed, and denies the validity of the petitioner’s deed. The facts establish the validity of Mrs. Trubee’s deed, and the invalidity of the petitioner’s; and it would be strange if, when the facts are all before the court, the court is unable to *461do justice to Mrs. Trubee, as well as to the petitioner, and settle the rights of all the parties. The principal reason why a court of equity will not sustain a bill of quia timet, where the instrument sought to be canceled is void upon its face, is, as we have said, because of the useless expense and trouble to which it would subject respondents, and the unnecessary consumption of the time of the court. This reason does not exist in a case like the present, where all the facts are before the court upon the petitioner’s bill.
There is no error in the decree of the court.
In this opinion the other judges concurred; except Carpenter, J., who dissented as to the granting of the prayer of the cross-bill.